This Court having Resumed the Consideration of this Cause, and having duly weighed and Considered the Arguments of the Council learned and what was alledged on both Sides upon a full and Solemn Debate of the matter at the Opening and Hearing of this Cause are of Opinion That the Personal Estate of the Said Peter Simmons after payment of his Debts and Funeral Expences became well vested in the said Peter Bonneau the Complainants said Father. But that it appeared to the Court that the said Complainants Father at the time of making his said last Will and Testament had not the Said Estate of the said Peter Simons in Contemplation, and that he did not intend any Disposition thereof by his said Will, but died intestate as to the said Personal Estate of the said Peter Simmons So that the said Defendant Esther the Complainants mother became intitled to one third part thereof after payment of the said Intestate’s Debts and funeral Expences, And the Complainants were well Entitled to the other two third parts of the said Personal Estate Whereupon this Court doth Order and Decree, That the said Defendant Esther do deliver over within four Months after Notice hereof for the Com*451plainant’s use to the said Executors Henry Bonneau Samuel Bonneau and Benjamin Bonneau the said two third parts of the said Personal Estate that was of the said Peter Simmons at the time of his Death after deducting thereout two third parts of the Debts due from the said Peter Simmons at the time of his Death, and two third parts of his Funeral Expences, but that the same be managed and Employed by the said Executrix and Executors from time to time Still Subject to the further Order and Direction of the Court; And it is also Decreed that the said Defendant Esther do also account for and Satisfy to the said other Executors for the Complainants use a Moiety or one half equal part of the Neat Profits and of the Issues and Increase of the said Personal Estate from the time of the Death of the said Peter Simmons the Brother and that one third part of the said Personal Estate that was of the said Peter Simmons at the time of his Death after payment of his Debts and funeral Expences be retained by the said Esther Bonneau as her own absolute Property, As also one Moiety of the Neat Issues Profits and Increase of the Said Personal Estate from the time of the Death of the Said Peter Simmons; And for the making a more equal and just Distribution of the Said Personal Estate which was of the Said Peter Simmons between the said Parties Complainants and Defendants as aforesaid, The said Court did Order, and Direct that the Said other Executors (to wit) the  Said Henry, Samuel and Benjamin Bonneau do Choose Some one indifferent Person on behalf of the Complainants, and that the other Defendant Esther Do choose Some one other indifferent person on her own behalf to Divide the Said Personal Estate that was of the said Peter Simmons and Allot the Same to the Said Parties agreeable to the Shares herein before directed, And in case the said two Indifferent Persons so chosen as aforesaid shall differ in the Said Division, that then the Said two Persons Do Choose and Appoint Some one third Person to Determine with them in the Said Division, And it is Ordered that the Said Parties Do make a Return to the Register of this Court within Five Months after the Date hereof, what the Proceedings shall be in Conformity to this Decree, And it is finally Ordered and Decreed that the Said Defendant Esther Do pay the Costs in this Cause as shall be taxed by the Master of this Court.
Alexr Stewart Deputy Register in Chancery